PRENDERGAST, J.
The appellant was convicted of murder in the first degree, and given a life sentence.
There is neither a statement of the facts nor bill of exceptions. The only questions attempted to be raised are by the motion for new trial. None of them are of such a nature'as that we can consider them in the absence of a statement of facts. This court uniformly, under such circumstances, holds that it must presume that the action of the lower court was in every way valid and legal.
The judgment is affirmed.
DAVIDSON, P. J., not sitting.